Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Examiner’s Amendment
1.	(Currently Amended)	An air conditioner comprising:
a circuit board configured to form a circuit;
a choke coil installed on the circuit board and having a wire wound around on a core; 
and a support device installed at a lower side of the choke coil to support the choke coil, 
and provided with a through-hole allowing the wire to pass therethrough,
wherein the support device includes:
an outer edge having a rectangular shape; and
a support portion that protrudes from a lower surface of the support device to support the choke coil installed on the circuit board at an interval from the circuit board, 
the support portion disposed to be spaced apart from a longitudinal edge of the outer edge, 
wherein the support portion includes a lateral support portion extending parallel to and spaced from the longitudinal edge of the outer edge in a width direction of the support portion 
and , and wherein the lateral support portion and the longitudinal support portion form a right angle that is inwardly spaced from the through hole.

2.-3.	(Canceled)

4.	(Previously presented)	The air conditioner of claim 1, wherein the lateral support portion and the longitudinal support portion are connected to each other.

5.	(Previously presented)	The air conditioner of claim 1, wherein the through-hole is provided as a long hole allowing a plurality of wires to pass therethrough.

6.	(Original)	The air conditioner of claim 5, wherein the wire includes two strands.

7.	(Original)	The air conditioner of claim 1, wherein the support device includes a reinforcing portion on an upper surface thereof to reinforce strength of the support device.

8.	(Original)	The air conditioner of claim 7, wherein the reinforcement portion includes a hole reinforcement portion protruding along a periphery of the through-hole on the upper surface of the support device.

9.	(Previously presented)	The air conditioner of claim 7, wherein the 

10.	(Original)	The air conditioner of claim 7, wherein the support device has a thickness of 4mm to 7mm in a region having the reinforcement portion.

11.	(Original)	The air conditioner of claim 1, wherein the support portion protrudes from the lower surface of the support device by 2.5 mm to 2.9 mm.

12.	(Original)	The air conditioner of claim 1, wherein the support device includes a resin having a flame resistance at a temperature of at least 800℃.

13.	(Currently amended)	A circuit board for form a circuit, the circuit board comprising;
a choke coil installed on the circuit board and having a wire wound around on a core; 
and a support device installed at a lower side of the choke coil to support the choke coil, 
and provided with a through-hole allowing the wire to pass therethrough,
wherein the support device includes:
an outer edge having a rectangular shape; 
and a support portion that protrudes from a lower surface of the support device to support the choke coil installed on the circuit board at an interval from the circuit board; 
and a reinforcement portion provided on an upper surface of the support device to reinforce strength of the support device,

wherein the support portion includes a lateral support portion extending parallel to and spaced from the longitudinal edge of the outer edge in a width direction of the support portion and a longitudinal support portion extending parallel to a widthwise edge of the outer edge, 
and wherein the lateral support portion and the longitudinal support portion form a right angle that is inwardly spaced from the through hole.

14.	(Original)	The circuit board of claim 13, wherein the support portion and the reinforcement portion are arranged without overlapping one on top of another.

15.	(Previously presented)	The circuit board of claim 13, wherein the wire includes two strands and is wound on the core, and
further comprising an installation hole that is a long hole allowing the wire including the two strands to pass therethrough.

Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Yasuo does not disclose a support portion that protrudes from a lower surface of the support device to support the choke coil installed on the circuit board at an interval from the circuit board, the support portion disposed to be spaced apart from a longitudinal edge of the outer edge, wherein the support portion includes a lateral support portion extending parallel to and spaced from the longitudinal edge of the outer edge in a width direction of the support portion and a longitudinal support portion extending parallel to a widthwise .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.